nternal revenuc service departinent of the treasury person to contact tel fax refer reply to in re _tax period s ended form number employer_identification_number date apr number release date uil certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective december our adverse determination was made for the following reason s your activities are not exclusively charitable and the assets of the organization have inured to the benefit of private individuals ie your founders and or officers through the payment of their private expenses private benefits and cash therefore you are not operated exclusively for exempt purposes pursuant to sec_501 of the internal_revenue_code contributions to your organization are not deductible under code sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 for any years that are still open under the statute_of_limitations by executing form 906-c closing_agreement on final_determination covering specific matters you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the internal_revenue_code we will make this letter and the proposed adverse determination_letter available for public - inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time the taxpayer_advocate can however séé ae fixed by law that you have to file a pétition in court that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses thank you for your cooperation sincerely af timothy d jarvis appeals team manager enclosures notice helpful contacts for your deficiency_notice notice notice of intention to disclose department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street ms dal dallas tx date may taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal letter rev catalog number 34809f standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely maria hooke director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended november 20xx november 20xx issues whether is operated exclusively for exempt purposes described within internal_revenue_code sec_501 whether purpose is engaged primarily in activities that accomplish an exempt whether any part of the net_earnings of private_shareholder_or_individual inured to the benefit of any whether revocation of the foundation’s exempt status is appropriate given that the foundation engaged in substantial excess_benefit with its officer if revocation is upheld the date would be october 20xx facts was incorporated on february 19xx in as a not-for-profit corporation and was recognized by the internal_revenue_service as a tax-exempt_organization as described in sec_501 by letter dated july 19xx the foundation was created in 19xx by engineer and physicist the purpose of the foundation was to promote scientific research in physics and cosmology to propagate wrote and published research materials on physics organizations in december 20xx supported other scientific theories of physics passed away lectured and after his passing his wife served in that position until the present the board_of trustees meets annually to discuss future plans and activities during the interview and examination the president was unable to describe any ongoing from 20xx when assumed the position of president of passed to the present and has does not have any employees and is operated solely by from her home during the interview the president stated that in from contributions and rental income did not explain how the rental income was related to during the review of household repairs and maintenance charges were noted when asked for substantiation to support how the noted payments were related to books_and_records multiple payments for clothes travel and exempt_purpose provides short-term rental to travelers the president exempt_purpose known was provided receives income maintains one checking account at has sole signature_authority and control_over the account form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended november 20xx november 20xx the income is used to pay the day to day personal expenses pay for clothes and travel and the household repairs and maintenance bills of at the foundation has a checking account files forms 990-n the account shows the following transactions revenue sources november 20xx november 20xx deposits withdrawals totals a has an credit card whereas is the only authorized user during the tax years that ended november 20xx 20xx charges were analyzed in detail when asked for substantiation to support how the noted charges were related to purpose none was provided the following is a summary of noted charges exempt o l o l o l o l o l o l o i l o l o l o l t o o charges fy 20xx to 20xx to 20xx to 20xx 20kxk to xx to 20xx 20xkx 20xx 20xx 20kx amount o s s 20xx 20kx to kx to kx 20xx 20kx 20xx 20kx 20xx 20kx 20xx 20xx to xx 20kx 20kx o o j o l o l s l o l o s o s o s o o o o o o form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended november 20xx november 20xx ‘ 20xx to kx wh20xx wt 20xx t15 20xx to xx xx to kx 20kx 20kx 20xx 20xx 20xxk 20xx 20xx o s 20kx 20xx 20xx l o s 20xxk 20kx 20xx 20kx 20xx 20xx 20kx 20kxk 20xx 20xx to 420xx to 20kx 20kx to to to 20xx to 20xx 20xk 20kx 20xx 20xx 20xx 20xx o l o l o l o l o l o l o l o l o l o o o l c o o f o l o o o o o l f o j a o s l o s o l s l o s s o o s l s p s l s p s o e s o l o o q o department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page o c o c o o c s o o o o schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended november 20xx november 20xx 20kx to11 20xx total jan-dec 20xx unexplained checks ck jan-dec 20xx autopay 20xx total excess_benefit transactions o c o c o c o c l o c o c o o s o l o o l l o o c charges fy 20xx to 20xx 20xx 20xxk 20xx 20kx 20xx to 20xx 20kx 20xx 20xx to 20xx 20xxk to 20xx 20kxk to 20xx to 20xx jan-dec 20xx jan-dec 20xx to 20xx to 20xx total excess_benefit transactions unexplained checks ck total home repairs to 20xx to 20xx 20xx autopay 20xx 20kx 20kx l a220kx charges 20xkxk o s s i c o o total o l s o o c o o c s o s o o o s o c o c o s o c o o department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended november 20xx november 20xx did not provided any documentation that supports an exempt_purpose for charges did not provide any receipts or other documentation to show a business_purpose for the expenditures that made up the balance of the credit card charges law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the requlations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit privilege gain or interest 78_tc_280 sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such code section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose november 20xx november 20xx sec_1_501_c_3_-1 provides that in order for an organization to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the supreme court stated that an organization is not operated exclusively for charitable purposes if it has a single non charitable purpose that is substantial in nature the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir a private_shareholder_or_individual for purposes of a private_inurement analysis has been interpreted to mean an insider of the organization see 893_f2d_529 2d cir the prohibited private_inurement involves using the assets of the exempt_organization for the benefit of the insider examples include payment of a percentage of revenue lending money and payment of personal expenses 412_f2d_1197 ct_cl prohibited inurement is strongly suggested where an individual or small_group has exclusive control_over the management of the organization's funds the 86_tc_916 74_tc_846 76_tc_1 sec_4958 of the code in part defines an excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended november 20xx november 20xx directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit in addition sec_4958 also provides that an economic benefit shall not be treated as the consideration for the performance of services unless such organization clearly indicated its intent to so treat such benefit sec_4958 sec_4958 of the code defines an applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction such term shall not include a private_foundation as defined in sec_509 r c sec_4958 sec_4958 of the code defines disqualified_person as a a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a percent controlled_entity the expenses listed above appear to be excess_benefit transactions because the economic benefits provided by an applicable_tax-exempt_organization directly or indirectly exceeds the value of any consideration received by the foundation sec_4958 government’s position the c tax exempt status of operated exclusively for tax exempt purposes an organization described in sec_501 must establish that no more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 should be revoked because it is not sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests since the founder’s death the organization has not engaged in any activities that provide a charitable benefit to the public is an officer and she has sole control_over bank account disbursements and assets it is the position of the government that assets inured to the benefit of there were multiple and repetitive transactions during the years under examination that were not substantiated as being related to exempt_purpose hence it is our position that a significant portion of from our review of the expenses as noted above it clearly shows that the charges were personal in nature and conferred a private benefit to that income was used to make home repairs and maintenance to purchase home income was in fact used to pay for personal expenses source documents support form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items year period ended tax identification_number name of taxpayer november 20xx november 20xx furnishings groceries alcohol gasoline restaurant visits clothes pet supplies eye examination and glasses travel_expenses and other unrelated charges although vehicle charges for car related expenses were noted does not have a has a board_of trustees they are not involved in the decisions and daily although operations they do not have internal controls to ensure that funds are used for exempt purposes there are no safeguards in place to prevent the reoccurrence of assets inuring to the benefit of any private individual the president account and the involvement with the finances of the organization credit card there are no indications that other board members have any has free reign over the foundation’s bank based on the facts of this examination c as a charitable_organization the foundation is not operated exclusively for exempt purposes inurement and private benefit to the president outweighs any and all public interest served does not qualify for exemption under irc section taxpayer’s position taxpayer's position with respect to the issues facts applicable law and conclusions is unknown the organization will be allowed days to review this report and respond with a protest if desired conclusion is not operating exclusively for sec_501 exempt purposes they failed the operational_test because they no longer are operating as an organization exempt under sec_501 of the code hence it is our recommendation that their exempt status should be revoked effective december 20xx the beginning of the tax_year whereas we became aware that they no longer are operating as an organization exempt sec_501 of the code if revocation is upheld november 20xx and all subsequent tax years will be required to file form_1120 for the tax periods ending form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
